Name: 94/187/EC: Commission Decision of 18 March 1994 laying down animal health requirements and the veterinary certification for the import of animal casings from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  animal product;  health;  cooperation policy;  agricultural policy;  tariff policy
 Date Published: 1994-04-06

 Avis juridique important|31994D018794/187/EC: Commission Decision of 18 March 1994 laying down animal health requirements and the veterinary certification for the import of animal casings from third countries (Text with EEA relevance) Official Journal L 089 , 06/04/1994 P. 0018 - 0020 Finnish special edition: Chapter 3 Volume 56 P. 0242 Swedish special edition: Chapter 3 Volume 56 P. 0242 COMMISSION DECISION of 18 March 1994 laying down animal health requirements and the veterinary certification for the import of animal casings from third countries (Text with EEA relevance) (94/187/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1) and in particular Article 10 (2) (a) and (c) thereof, Whereas Annex I, Chapter 2 of the abovementioned Directive allows the import of animal casings which have undergone a prescribed treatment, from any third country; Whereas the animal health conditions and veterinary certification must be laid down in order to guarantee that the prescribed treatment of the casings is carried out; Whereas considering that a new certification regime is established, a period of time should be provided for its implementation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize the importation of animal casings from any third country accompanied by a health certificate as laid down in the Annex, which shall consist of one sheet and shall be completed in at least one official language of the Member State carrying out the import control. Article 2 This Decision shall apply from 1 July 1994. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 March 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 62, 15. 3. 1993, p. 49. ANNEX ANIMAL HEALTH CERTIFICATE for animal casings intended for dispatch to the European Community Note to the importer: This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection post. Country of destination: Reference number of the health certificate: Exporting country: Responsible ministry: Certifying department: I. Identification of casings Casings of (species) Nature of packaging: Number of packages: Net weight: II. Origin of casings Adress (es) and veterinary control number(s) of the approved establishment(s): III. Destination of casings The casings will be sent from (place of loading) to (country and place of destination) by the following means of transport: Number of the seal (1): Name and address of consignor: Name and address of consignee: IV. Attestation The undersigned official veterinarian certifies that the casings described above: (a) come from plants approved by the competent authority (b) have been cleaned, scraped and - salted (1) with NACl for 30 days; or - bleached (1); or - dried after scraping (1); (c) have undergone all precautions to avoid recontamination after treatment. Done at , (place) on (date) Stamp (3) (signature of the official veterinarian) (3) (name in capital letters) (1) Optional. (2) Delete as appropriate. (3) The signature and the stamp must be in a colour different to that of the printing.